Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about December 13, 1996, which adjudicated ap*719pellant a juvenile delinquent upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of robbery in the first and second degrees and assault in the second degree, and placed him in the custody of the Division for Youth for 18 months, unanimously affirmed, without costs.
The fact-finding determination was based on legally sufficient evidence and was not against the weight of the evidence. Appellant’s intent to appropriate the beeper from the complainant was adequately demonstrated by his stated demand that the complainant turn it over, a demand lacking any non-larcenous explanation. Defendant’s conduct in abandoning the beeper was not inconsistent with the original larcenous intent (People v Smith, 140 AD2d 259, lv denied 72 NY2d 924). Concur — Sullivan, J. P., Nardelli, Rubin, Tom and Mazzarelli, JJ.